                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JAMES LAM III,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )              No. 1:19-CV-143 HEA
                                                 )
UNKNOWN BALIVA, et al.,                          )
                                                 )
               Defendants.                       )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of James Lam III (registration no.

1216908), an inmate at Cape Girardeau County Jail, for leave to commence this action without

payment of the required filing fee. For the reasons stated below, the Court finds that plaintiff

does not have sufficient funds to pay the entire filing fee and will waive the initial partial filing

fee at this time. See 28 U.S.C. § 1915(b)(1). Furthermore, after reviewing the complaint, the

Court will partially dismiss the complaint and will order the Clerk to issue process or cause

process to be issued on the non-frivolous portions of the complaint.

                                      28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has submitted an affidavit and a certified copy of his prison account statement

for the six-month period immediately preceding the submission of his complaint. A review of

plaintiff's account indicates that plaintiff has a negative account balance at this time. The Court

shall request that the agency having custody of plaintiff begin making payments in accordance

with 28 U.S.C. § 1915(b)(2) when funds exist, until the full filing fee of $350 is paid in full.

                                          28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief. An action

is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action is malicious when it is undertaken for the purpose of harassing

litigants and not for the purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F.

Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1059 (4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted,

the Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937,

1950-51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of

a cause of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the

Court must determine whether the complaint states a plausible claim for relief. Id. at 1950-51.

This is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 1950. The plaintiff is required to plead facts that show

more than the “mere possibility of misconduct.”          Id.    The Court must review the factual



                                                 -2-
allegations in the complaint “to determine if they plausibly suggest an entitlement to relief.” Id.

at 1951. When faced with alternative explanations for the alleged misconduct, the Court may

exercise its judgment in determining whether plaintiff’s proffered conclusion is the most

plausible or whether it is more likely that no misconduct occurred. Id. at 1950, 1951-52.

                                                  The Complaint

           Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging a violation of his

constitutional rights. He names the following individuals as defendants in this action: the County

of Cape Girardeau; Ruth Ann Dickerson (Sheriff, Cape Girardeau County); J. P. Mulcahy

(Captain, Cape Girardeau County Jail); Unknown Umphlett (Officer, Cape Girardeau County

Sheriff’s Department); Unknown Holland (Officer, Cape Girardeau County Sheriff’s

Department); Unknown Dacus (Officer, Cape Girardeau County Sheriff’s Department);

Unknown Williams (Officer, Cape Girardeau County Sheriff’s Department); and Unknown

Baliva (Officer, Cape Girardeau County Sheriff’s Department). Plaintiff brings this action

against defendants in both their individual and official capacities.

           Plaintiff asserts in a conclusory manner that he has been denied “access to courts” at the

Cape Girardeau County Jail in Jackson, Missouri, because the only legal materials at the Jail

consist of a set of Missouri law books dated 1994, which plaintiff believes to be outdated.

Plaintiff states that he filed several grievances at the Jail asking for additional legal materials,

including updated “lawbooks,” a book about the “14 Amendments,” or a kiosk with Justia on it

like the one at the Perry County Jail. 1 However, defendants either failed to respond to his

grievances or told him to seek assistance from the Court or his family regarding obtaining legal

materials. Plaintiff states that he needed the legal materials in order to prepare himself for his

“federal suit” and to “participate in his defense against criminal charges.”


1
    Plaintiff admits that he borrowed a fellow inmate’s copy of a book about the “14 Amendments.”


                                                         -3-
        In Group Affidavit – Attachment I, which the Court incorporates as part of plaintiff’s

complaint, See Fed.R.Civ.P.10(c), plaintiff states in a conclusory manner that he believes that he

was retaliated against for filing a lawsuit in this Court by defendant Dacus, in that he was taken

from his living area on July 18, 2019, cuffed up, taken to disciplinary segregation and kept there

for four hours. Plaintiff states that he asked defendant Dacus if he was having him handcuffed in

retaliation for “the lawsuit he filed against him.” Defendant Dacus allegedly replied, “Yes, and

retaliation for disturbing the peace, inciting a riot, and whatever else I can write you up for.”

        Plaintiff admits that at the time he was taken to the isolation cell, he had been in F Pod

and defendant Dacus had come into the pod with Correctional Officer Brown to collect lunch

trays from the inmates. Dacus told the inmates to turn in their sporks and cups. And when he

found they were three cups and sporks short, he yelled if they weren’t turned in, the entire pod

would be searched. Plaintiff states that when all of the inmates started to talk to the officers at

once, plaintiff told the officers that the cells were overcrowded and there weren’t enough

mattresses, blankets or necessities to go around. He told Dacus and Brown, “If you guys do your

job, then we would have cups and sporks to turn in.” It was at this point, according to plaintiff

that he was instructed to cuff-up and he was taken to the isolation cell by Dacus, who told

Balivia that plaintiff had incited a riot and he was being punished. Balivia told Dacus to put him

in isolation.

        Plaintiff states that defendant Balivia told him when he released him from isolation four

hours later that if he kept filing legal papers against the Jail and the Correctional Officers that “it

will only get worse for you.”

        Plaintiff seeks injunctive relief and compensatory and punitive damages.




                                                 -4-
                                             Discussion

       The Court will issue process on plaintiff’s claim for First Amendment retaliation against

defendant Dacus in his individual capacity. To state a prima facie case for First Amendment

retaliation, plaintiff must allege that he engaged in protected activity and that defendants, to

retaliate for the protected activity, took adverse action against plaintiff that would chill a person

of ordinary firmness from engaging in that activity. See Revels v. Vincenz, 382 F.3d 870, 876

(8th Cir. 2004), cert. denied, 546 U.S. 860 (2005). The Court believes that plaintiff’s allegations

against defendant Dacus relative to his comments about purportedly handcuffing him and then

placing him in isolation for, in part, filing a lawsuit against plaintiff, are enough to pass initial

review on a First Amendment retaliation claim against defendant Dacus in his individual

capacity.

       Similarly, the Court will also issue process on defendant’s claim for retaliation against

defendant Balivia in his individual capacity. Plaintiff claims that defendant Balivia threatened

him by telling him it would only get worse for him if he continued filing legal papers against the

Jail and the Correctional Officers. “[A] threat of retaliation is sufficient injury if made in

retaliation for an inmate’s use of prison grievance procedures” or for utilizing one’s ability to

access the Courts. Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994). Although plaintiff does

not indicate if the threat was in relation to the grievance procedures or his lawsuit, the Court

believes as alleged, and taking plaintiff’s allegations as true, this claim is enough to serve

process on against defendant Balivia at this time.

       Plaintiff’s claims against the remaining defendants are subject to dismissal, however, as

he has failed to state a claim for access to the Courts. And to the extent he is bringing claims

relating to defendants’ failure to properly respond to his grievances, these claims also fail to state

a claim upon which relief may be granted.



                                                -5-
       Under the First Amendment, the freedom to petition includes the right of access to courts.

See BE & K Const. Co. v. N.L.R.B., 536 U.S. 516, 525 (2002). The Due Process clause of the

Fourteenth Amendment makes the First Amendment applicable to the states. Republican Party

of Minnesota v. White, 416 F.3d 738, 748 (8th Cir. 2005) (citations omitted).

       In Bounds v. Smith, the Supreme Court held that the right of access to the courts requires

that inmates be provided adequate law libraries or adequate assistance from persons trained in

the law. 430 U.S. 817. Following Bounds, the Supreme Court held, however, that based on

principles of standing, that an inmate alleging a Bounds violation must show an actual injury:

       Because Bounds did not create an abstract, freestanding right to a law library or
       legal assistance, an inmate cannot establish relevant actual injury simply by
       establishing that his prison’s law library or legal assistance program is subpar in
       some theoretical sense. That would be the precise analog of the healthy inmate
       claiming constitutional violation because of the inadequacy of the prison
       infirmary. Insofar as the right vindicated by Bounds is concerned, “meaningful
       access to the courts is the touchstone,” and the inmate therefore must go one step
       further and demonstrate that the alleged shortcomings in the library or legal
       assistance program hindered his efforts to pursue a legal claim.

Lewis v. Casey, 518 U.S. 343, 351 (1996) (internal citations omitted).

       The Eighth Circuit has recognized that, when bringing an access to courts claim, it is

insufficient to merely allege a denial of access to a law library or other resources, even if the

denial is systemic. Sabers v. Delano, 100 F.3d 82, 84 (8th Cir. 1996) (per curiam) (citing Lewis,

518 U.S. 343). Instead, the plaintiff must plead (and ultimately prove) that the lack of the library

or other resource deprived him of some specific opportunity to defend himself, or advance a

viable legal claim, in a criminal appeal, postconviction matter, or civil rights action seeking to

vindicate constitutional rights. Id. Speculation that injuries might occur or could have occurred is

insufficient. See Hartsfield v. Nichols, 511 F.3d 826, 833 (8th Cir. 2008) (“[a]bsent an

articulation of how the alleged wrongful conduct actually blocked [the prisoner’s] access to




                                               -6-
filing a complaint, or caused a filed complaint to be deficient, [the prisoner’s] alleged injuries are

merely speculative”).

         In the case at bar, plaintiff pleads no facts tending to show that the alleged deficiencies of

the library deprived him of some specific opportunity to defend himself, or advance a viable

legal claim, in a criminal appeal, postconviction matter, or civil rights action. Instead, plaintiff’s

allegations of injury are speculative. For example, he claims that the deprivations obstructed “my

right to due process of law” and are impeding [my] ability to address:

         1.   2004 GMC 1500 Extended Cab Truck                            $5,000
         2.   Business Assets (Tools and Equipment)                       $5,000
         3.   Lost Possessions Inside My Residence                        $10,000
         4.   Dental Medical Conditions                                   $10,000
         5.   Vision Medical Conditions                                   $5,000
         6.   Sciatic Nerve Medical Conditions                            $5,000
                                                                                 Actual Damages $55,000

However, plaintiff does not indicate exactly how the purported lack of a law library has impacted

his ability to address to these issues in the instant action, in state court or in his other actions

before this Court. 2

         These allegations amount to mere speculation that injuries might occur or could have

occurred. It therefore cannot be said that plaintiff alleges a cognizable injury, and the Court




2
 Plaintiff brought an action on July 11, 2019, in this Court against thirty-two defendants. See Lam v. Finn, No. 1:19-
CV-111 JAR (E.D.Mo). He was ordered to amend his pleading, and he filed an amended complaint on August 14,
2019, asserting that he had been subjected to a false arrest and unlawful imprisonment by the Sullivan Police
Department. Plaintiff brought an action in this Court on August 14, 2019, Lam v. Becker, No. 1:19-CV-139 DDN
(E.D.Mo.), for violations of the Fourth Amendment, relating to an underlying criminal case filed against him in
Missouri State Court. See State v. Lam, No. 18AB-CR00927 (20th Judicial Circuit, Franklin County Court). Plaintiff
was charged with the class D felony of concealing marijuana on the premises of Franklin County Jail. In that action,
plaintiff asserted that he had been falsely arrested and imprisoned, as well as illegally searched, while incarcerated at
the Jail, in April of 2018. The Court stayed the action pursuant to Wallace v. Kato, 549 U.S. 384 (2007), on August
19, 2019, based on the pendency of plaintiff’s underlying criminal case. On August 14, 2019, plaintiff filed a lawsuit
against the Franklin County Prosecutors Office alleging he was falsely arrested and imprisoned. See Lam v. Parks,
No. 1:19-CV-138 JAR (E.D.Mo). On August 21, 2019, plaintiff filed a lawsuit against Cape Girardeau County and
Cape Girardeau County Jail employees, alleging that mail sent from the Court had been opened by the Jail. See Lam
v. Unknown Whitner, No. 1:19-CV-144 JMB (E.D.Mo.). These actions do not address plaintiff’s aforementioned
property list or purported medical conditions.


                                                         -7-
concludes that he lacks standing to bring an access to the courts claim against any of the named

defendants.

        In addition, it appears that plaintiff was represented by counsel, the State Public

Defender’s Office, in his criminal action. See State v. Lam, No. 18PR-CR00722-02 (32nd Judicial

Circuit, Cape Girardeau County Court). 3 Plaintiff does not allege that any defendant hindered his

ability to meet or confer or otherwise communicate with his attorney. Therefore, to the extent

plaintiff’s allegations can be understood to relate to his criminal case, it appears plaintiff was

afforded “adequate assistance from persons trained in the law” as required by Bounds. See

Bounds, 430 U.S. at 828 (pre-trial detainees must be afforded “adequate law libraries or adequate

assistance from persons trained in the law”).

        To the extent plaintiff is alleging that the named defendants failed to properly respond to

his grievances or ignored his grievances altogether, he has failed to state a claim upon which

relief may be granted with respect to such a claim.

        There is no federal constitutional right to a prison grievance procedure, and neither state

law nor state policy creates one. Therefore, if a state elects to provide a grievance mechanism,

violations thereof will not give rise to a § 1983 claim. Buckley v. Barlow, 997 F.2d 494, 495 (8th

Cir. 1993) (a prison officials’ failure to process or investigate grievances, without more, is not

actionable under § 1983; grievance procedure is procedural right only and does not confer

substantive right on inmate). In addition, it is well established that there is no federal

constitutional liberty interest in having prison officials follow prison regulations. Phillips v.

Norris, 320 F.3d 844, 847 (8th Cir. 2003) (citing Kennedy v. Blankenship, 100 F.3d 640, 643


3
 This Court takes judicial notice of this Missouri State Court record, as obtained through the public
records published on Missouri Case.net. See Levy v. Ohl, 477 F.3d 988 (8th Cir. 2007) (district court may
take judicial notice of public state records); Stutzka v. McCarville, 420 F.3d 757, 760 n. 2 (8th Cir. 2005)
(courts “may take judicial notice of judicial opinions and public records.”).



                                                   -8-
(8th Cir. 1996)). Therefore, to the extent plaintiff is asserting that defendants failed to properly

respond to his grievances, he has failed to assert a constitutional violation.4

         Last, the Court will dismiss the official capacity claims against defendants Dacus and

Balivia. To state a claim against Cape Giradeau Jail employees in their official capacities,

plaintiff must allege that a policy or custom of Cape Girardeau County is responsible for the

alleged constitutional violations. Monell v. Dep’t of Social Services, 436 U.S. 658, 690-91

(1978). 5 The instant complaint does not contain any allegations that a policy or custom of Cape

Girardeau County was responsible for the alleged violations of plaintiff’s constitutional rights.

As a result, the complaint fails to state a claim upon which relief can be granted against Nurses

Officers Dacus and Balivia in their official capacities. As such, these claims will be dismissed, as

will plaintiff’s claims against Cape Girardeau County.

                                 Plaintiff’s Motions for Injunctive Relief

         Plaintiff seeks a temporary restraining order and a motion for preliminary injunction,

stating that without immediate intervention by the federal court, the defendants will continue to

violate his civil rights by “denying him adequate legal library, legal materials…” Plaintiff claims

this will deprive him of knowledge to participate in court proceedings. To the extent his requests

for injunctive relief relate to his access to courts claims, his requests are denied, as plaintiff’s

likelihood of success on the merits of these claims is insufficient to support a request for




4
  The Court notes that liability under § 1983 requires a causal link to, and direct responsibility for, the alleged
deprivation of rights. Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780
F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff fails to allege defendant was
personally involved in or directly responsible for incidents that injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968
(8th Cir. 1995) (respondeat superior theory inapplicable in § 1983 suits). And general responsibility for supervisory
responsibilities cannot establish personal involvement. See, e.g., Keeper v. King, 130 F.3d 1309, 1314 (8th Cir.
1997) (noting that general responsibility for supervising operations of prison is insufficient to establish personal
involvement required to support liability under § 1983); Woods v. Goord, 1998 WL 740782, at *6) (S.D.N.Y.
October 23, 1998) (receiving letters or complaints does not render prison officials personally liable under § 1983).
5
  Plaintiff must also assert these same allegations in order to make a claim against Cape Girardeau County. He has
failed to do so.


                                                        -9-
injunctive relief as they are being dismissed in this Memorandum and Order and accompanying

Partial Dismissal Order.

        Plaintiff also states that he believes his life is in imminent danger. Although plaintiff does

not assert what ongoing harm he is suffering, he states that “Balivia and Dacus” have recently

purportedly retaliated against him in response to finding out that they are named in a complaint.

He claims, generally, that he fears physical harm by defendants. However, he does not state what

physical harm he fears or indicate any physical harm that has previously occurred from either

named defendant.

        Plaintiff requests: (1) an immediate “change of venue” from the Cape Girardeau County

Jail to the St. Louis County Jail so “that [plaintiff] may receive a safe and fair trial” and (2) the

immediate administrative suspension of defendants Dacus and Balivia for their “involvement in

the retaliation against [plaintiff]”

        “Whether a preliminary injunction should issue involves consideration of (1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm and the injury that

granting the injunction will inflict on other parties litigant; (3) the probability that movant will

succeed on the merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640

F.2d 109, 113 (8th Cir. 1981). These factors are also considered to determine the propriety of a

temporary restraining order. See S.B. McLaughlin & Co., Ltd. v. Tudor Oaks Condo. Project,

877 F.2d 707, 708 (8th Cir. 1989).

        “In balancing the equities no single factor is determinative.” Dataphase, 640 F.2d at 113.

The relevant inquiry is “whether the balance of equities so favors the movant that justice requires

the court to intervene to preserve the status quo until the merits are determined.” Id. The burden

of proof is on the party seeking injunctive relief. Gelco Corp. v. Coniston Partners, 811 F.2d

414, 418 (8th Cir. 1987).



                                                - 10 -
        After weighing the Dataphase factors listed above, the Court finds that plaintiff has failed

to demonstrate at this stage of the proceedings that he is likely to succeed on the merits of his

claims and that he will suffer an immediate and irreparable injury if that Court does not grant the

requested relief. Plaintiff provides no evidence that his life is any imminent danger. Nor is there

any evidence that if the Court does not grant the immediate relief plaintiff requests, that there

will be any irreparable injury to plaintiff.

        Although plaintiff’s allegations in his complaint are enough to pass § 1915 review on two

purported claims of First Amendment retaliation against two defendants, he has not stated that he

was subjected to physical harm, other than the fact that plaintiff claims that a person not named

in this action, an Officer Brown, over-tightened his handcuffs on one occasion at the Cape

Girardeau County Jail. Moreover, he states that he was kept in an isolation cell for four hours, in

part because he asked defendant Dacus if he was having him handcuffed in retaliation for “the

lawsuit he filed against him.” Defendant Dacus allegedly replied, “Yes, and retaliation for

disturbing the peace, inciting a riot, and whatever else I can write you up for.” Moreover, he

states he was told when he was let out of the cell by defendant Balivia, he said, it would only get

worse for him if he filing legal papers against the Jail and the Correctional Officers.

        There is no indication plaintiff’s life is in imminent danger. Moreover, plaintiff admits

that he wasn’t taken to isolation by defendant Dacus until he complained about the overcrowding

in the Pods when the rest of the inmates were talking. He also admits that defendant Dacus told

Balivia that he was being put in isolation for “inciting a riot.” And he was released from isolation

after four hours, even though Dacus told him that he would be kept in isolation for twelve hours.

The Court cannot say that these actions by defendants, as reported by plaintiff, show that

plaintiff is subject to irreparable harm at this time.




                                                 - 11 -
        For these reasons, the motions for a temporary restraining order and preliminary

injunction will be denied, without prejudice.

                               Motion for Appointment of Counsel

        Finally, plaintiff’s motion for appointment of counsel will be denied without prejudice to

refiling at a later time. There is no constitutional or statutory right to appointed counsel in civil

cases. See Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). To

determine whether to appoint counsel, the Court considers several factors, including whether: (1)

the plaintiff has presented non-frivolous allegations supporting his or her prayer for relief; (2) the

plaintiff will substantially benefit from the appointment of counsel; (3) there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) the factual and legal

issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-23

(8th Cir. 1986); Nelson, 728 F.2d at 1005. After considering these factors, the Court finds that

the facts and legal issues involved in plaintiff’s case are not so complicated that the appointment

of counsel is warranted at this time.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

        IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency

having custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2)

when funds exist, until the full filing fee of $350 is paid in full.

        IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue upon the complaint as to defendants Unknown Balivia and Unknown Dacus. These

defendants shall be served with summons at the Cape Girardeau County Jail.




                                                 - 12 -
       IT IS FURTHER ORDERED that, pursuant to 42 U.S.C. § 1997e(g)(2), defendants

Unknown Balivia and Unknown Dacus shall reply to plaintiff's claims within the time provided

by the applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to defendants Unknown Williams, Unknown Holland, Unknown

Umphlett, J.P. Mulcahy, Ruth Ann Dickerson and Cape Girardeau County because as to these

defendants, the complaint is legally frivolous or fails to state a claim upon which relief may be

granted, or both.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to defendants Unknown Balivia and Unknown Dacus in their official

capacities because, as to these claims, the complaint is legally frivolous or fails to state a claim

upon which relief can be granted, or both.

       IT IS FURTHER ORDERED that plaintiff’s motion for temporary restraining order

[Doc. #5] is DENIED without prejudice.

       IT IS FURTHER ORDERED that plaintiff’s motion for preliminary injunction [Doc.

#6] is DENIED without prejudice.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel [Doc.

#4] is DENIED AT THIS TIME.

       IT IS FURTHER ORDERED that this case is assigned to Track 5: Prisoner Standard.

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated this 23rd day of August, 2019.




                                                      HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE



                                               - 13 -
